DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 12/23/2020, the following is a final office action. Claims 1-6 are withdrawn. Claims 7 and 13 are amended. Claims 7-20 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al (US 20140032034 Al) and further in view of Jones et al (US 20160104111 Al), and further in view of Beard et al (US 10375359 Bl).

As per claim 7, Raptopoulos et al discloses:

receiving a request ([0036] The system shown in FIG. 1 can be used to transport a package from ground station 120 to ground station 130. The user provides the package at ground station 120. The package can be placed in the ground station 130. Alternatively, the user can place the package on or in the UAV. In an embodiment, the user identifies himself with a code on his phone, a slot opens up in ground station 120 and he deposits the box. In certain embodiments, the box can then be scanned for explosives and liquids. If the box passes the scan, the ground station, UAV, logistics system, or user can request authorization for the route from the network 140. If the route is authorized by the network 140, the system can notify the user, for example, by sending a text message to the user and to the recipient, that a shipment has been initiated. In certain embodiments, the system can provide an estimated time of arrival.)

identifying a zone of a three-dimensional space that includes a pickup location of the package and the delivery destination, ([0123] In certain embodiments, the delivery system can be used without a ground station. For example, the delivery system can be used to deliver a package to an area that does not yet have a ground station in place. In such an embodiment, a user can provide the information necessary to plan and execute the flight mission. For example, the user can provide the pick up location, drop off location, weight and dimensions of the package, and other relevant information.)

determining a delivery cost with respect to delivering the package from the pickup location to the delivery destination within the zone, the determining of the delivery cost being based on a number of available docking stations within the zone, and a number of unmanned aerial vehicles flying within the zone, ([0079] The ground station shown in FIG. 3A can have a UAV entry location 320. The UAV entry location can provide a known landing spot for a UAV. The entry location 320 can be sized to fit a variety of UAVs. For example, a delivery system may include different sized UAVs for a number of reasons, including differing capacity, flight distance, speed, power consumption, altitude capability, cost, or similar reasons. The vehicle entry location 320 therefore can accommodate vehicles of different sizes. The vehicle entry location 320 can also be positioned to reduce the possibility of collision between a UAV and a user of the system 350 or other obstructions. As shown in the ground station of FIG. 3A, the entry location 320 can be arranged such that it is physically above the head or reach of a human user 350. The entry location 320 is also located on the side of the ground station relative to the location of the user interface, further reducing the likelihood of a collision between a person and a UAV. The entry location 320 can also serve as a location for the ground station to remove the battery and/or package from the UAV.; [0126] The cost of such a delivery system can depend on factors such as, for example, the cost of the UAVs, the costs of UAV maintenance, the lifespan of the UAVs, the ground station cost, the cost of ground station maintenance, the lifespan of the ground stations, and the cost of a logistics system. For example, certain assumptions can be made to determine a projected cost of the delivery system. In an embodiment, the average vehicle life is 3 years, with a maintenance cost of $100 per year. In an embodiment, the vehicle cost is approximately $3,000. In an embodiment, the average ground station life is 3 years, with a maintenance cost of $100 per year. In an embodiment, the ground station cost is approximately $3,000. In the Los Angeles example, the area covered is 2,500 square kilometers. A network could be developed with approximately 2,150 UAVs and 2,000 ground stations. In an embodiment, there are 2,144 vehicles and 1,925 ground stations. This results in approximately 1.11 UAVs per station. In an embodiment, the vehicle range is approximately 5 km. If the average shipment distance is 10 km, the vehicles could average approximately 2 hops per shipment. Assuming the UAV must fly these two hops per shipment, an approximate costs for the shipment could be $0.50.

determining a delivery route between the pickup location and the delivery destination based on the determined delivery cost and based on a determined effect of navigation of the route on the number of available docking stations within the zone and on the number of unmanned aerial vehicles flying within the zone, ([0103] The logistics system and network 400 can also provide for package routing 430. For example, a package may need to move from one ground station to another directly or through a series of different ground stations. The package routing 430 module can decide on an appropriate route or path for a package. It can also ensure that the delivery system operates within its capacity. For example, to accommodate the capacity of the system, the route for a package may not be the route with the fewest number of hops or the least distance traveled. Alternatively, the route for a package can include intentional delay to allow for a more efficient route to become available for use. To ensure that the system is operating with capacity, the package routing module 430 can take into account a number of factors, such as, for example, the number of UAVs, their position, the capacity of particular UAVs, ground station status, ground station capacity, maximum ground station package size, energy, cost, battery availability, battery charge state, whether a route is in use, whether the system has grounded a route, distance, route capacity, package size, as well as avoiding areas of the delivery network that may be damages or unusable for weather or other reasons);

selecting [[an]] a particular unmanned aerial vehicle (UAV) for the task in which the particular UAV is selected in response to a determination that the particular UAV is capable of navigating the route according to the determined effect, ([0036] An unmanned aerial vehicle 110 is selected for the flight and picks up the package and a battery from the ground station 120.); [0124] The logistics system and network can then determine a UAV suitable for the mission and plan a flight path. The selected UAV can execute the flight plan, either delivering a package to the location without a ground station or flying to the location to pick up a package.); [0125], the logistics system, which consists of UAVs, comprises charging a fee for its use, and can be based on each flight authorized by the logistics system and network.

assigning…a particular altitude plane for the particular UAV to travel in while travelling along the determined delivery route/a delivery route with the particular altitude plane ([0063] The UAV can be designed to fly at altitudes of up to 10,000 feet, and be optimized to fly at lower altitudes, such as 1,000 feet. The UAVs can operate in segregated airspace, generally below an altitude of 400 ft. and not near airports or helipads);

communicating a control signal to the particular UAV in which the control signal directs initiating performance of the task by the particular UAV to deliver the package to the delivery destination according to the determined delivery route ([0070] The ground station can also assist in the guidance and maintenance of UAVs. The ground station can provide guidance information in multiple ways. The ground station can be a known location for the UAVs, for example, through a GPS waypoint or with a known latitude and longitude. The ground station can also optionally include information that can help guide the UAV to its location. In an embodiment, the ground station provides signals to the UAV to help guide a UAV it its location. For example, the ground station can include one or more beacons that provide data about its location. The location data can be more accurate than what is provided by GPS or by stored coordinates. For example, the ground station can provide an ultra-wide band beacon that help guide a UAV to a precise landing position. The ground station can be equipped with a sensor suite to control the landing or take-off of the UAV. The ground station can also include other positioning aids, such as radio frequency location methods, including time difference of arrival, or simpler aids such as patterns provided on a landing pad. The ground station can also optionally include WiFi positioning system, an address, or other locator to help identify its geolocation. The sensors can assist with geographic information systems, mapping displays, radiolocation technologies, direction finding, or provide other suitable positioning information or location based services. The ground station can also include cameras to assist with the control of the UAV.);

Raptopoulos et al does not specifically disclose the following:

receiving a request for a task identifying at least a source of a package to be delivered, a pickup time window, and a delivery destination.

However, Jones discloses in [0047] The matching of bids for transportation services with users of transportation services can comprise accepting bids for moving cargo by TSPs for shipments or accepting bids for transporting passengers, as well as other transportation services operating on an "origin/destination" model. The matching of bids can be performed by a method which is initiated by a received transportation request. The request comprises, as necessary, a description of a load or other transportation service, and may, by way of non-limiting examples, comprise: [0048] a generic description of the load, [0049] freight class, [0050] origin location of the load, [0051] destination, [0052] time of availability of the load, [0053] timing requirements for pick-up and delivery, [0054] a requirement for intermediate stops or multiple pickups or deliveries, [0055] weight, physical dimensions or other relevant attributes of the load, [0056] material or product description (if not part of the generic description of the load), [0057] special requirements for the load, such as temperature control (refrigeration or climate control requirements), special handling, etc., [0058] shipping containers provided, [0059] other physical requirements or characteristic of the load, type and purpose of transport vehicle, [0060] acceptability of multimodal transport or other transport requiring more than one TSP or allowing the use of multiple legs, [0061] times of availability at origin and destination, including terminal hours of operation, [0062] regulatory compliance and requirements, [0063] insurance required by the shipper, [0064] value of load, [0065] TSPs that should be avoided and cannot be used; [0066] required qualifications of the TSP, and [0067] other data required by an entity providing the transportation request concerning the transportation request.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Jones in the systems of Raptopoulos et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Raptopoulos et al does not disclose the following limitations, however, Beard et al discloses:
assigning, based on an operating velocity of the particular UAV, with respect to a flying speed of the particular UAV, (Brief Summary Text - BSTX (13): "In a further aspect, embodiments of the inventive concepts disclosed herein are directed to an intelligent camera system wherein the peripheral device includes an unmanned aerial vehicle (UAV) having rotors configured to rotate at a rotor speed, the rotors articulated by motors coupled to the control system of the peripheral device. The peripheral instructions may include adjusting a position, altitude, rotational orientation, heading, or velocity of the UAV by adjusting one or more rotor speeds.");   In this case, Examiner interprets the flying speed of the present invention as being analogous to the velocity of the UAV of Beard since velocity is the speed of a moving object.  As defined by dictionary.com the velocity is the “rapidity of motion or operation; swiftness; speed”).

communicating a control signal to the particular UAV in which the control signal directs initiating performance of the task by the particular UAV to deliver the package to the delivery destination according to the determined delivery route in [an] altitude plane, (Description Paragraph - DETX (12): "The intelligent camera system 100 may include one or more peripheral ports 106 configured to connect the system 100 physically and operatively to a peripheral device. Referring to FIGS. 2A and 2B, a peripheral device 110 compatible with the intelligent camera system 100 may include an unmanned aerial vehicle (UAV) 110a. The UAV 110a may be a quadcopter, hexacopter, octocopter, or other multi-rotor vehicle including one or more rotors 112, the rotors powered by onboard motors (not shown) to rotate at variable rotor speeds. By manipulating the various rotational speeds of the rotors 112, the control system of the UAV 110a (and, by extension, a manual or remote operator of the UAV 110a) may control the altitude, velocity, heading, or rotational orientation".

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Beard et al in the systems of Raptopoulos et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Raptopoulos et al discloses:

wherein the delivery route is selected based on the weather data, ([0015] In an embodiment, the software modules further comprise a weather monitoring module configured to determine appropriate flying conditions between the first and second ground station and communicate with the route authorization module to authorize the flight when the conditions are appropriate).

Raptopoulos et al does not specifically disclose wherein determining the delivery cost is further based on weather data of weather within the zone.

However, Jones et al discloses in [0112] that a "next leg" trip, may rely on a predictive analytics system, in which factors related to demand for transportation services, such as carrier cost data and current weather/weather forecast are calculated based on historical and present data, and, based on this data, has a capability of guiding the TSP as to which lane(s) and even which load(s) to take to maximize any of revenue, gross margin or even operating margin.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Jones in the systems of Raptopoulos et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Raptopoulos et al does not disclose:

reserving required resources to complete the task after selecting the particular UAV and determining the route.

However, Jones et al discloses in [0255] On completion of linear search (step 761) or grid search (step 762), a determination (step 771) is made as to whether one or more results are rendered from the search. If no results are rendered, the driver or TSP analysis (step 703) is re-initiated. If at least one result is rendered, the driver or TSP analysis (step 703) is completed and a load qualification process (step 780) is initiated. Load qualification is also initiated if invitation request (step 713) results (step 748) in a won auction. In the case of established driver (step 712) returning a single best load match (step 724), determination (step 771) is invoked to determine if there is at least one result.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Jones in the systems of Raptopoulos et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Raptopoulos et al discloses:

transmitting confirmation information to a customer including a pickup time window and a price to complete the task. [0081] Since there can be a time lag between submission of the bid and the acceptance of the price, there is a possibility that the TSP is no longer available upon acceptance. Therefore, upon acceptance, the selected price is matched to the bid and the TSP is asked to confirm the acceptance as a confirmed bid. This becomes an agreement to provide services.

As per claim 11, Raptopoulos et al does not disclose the following:

storing data related to the task in a task database; and retrieving the data related to the task from the task database upon a specified execution time, however, Jones discloses in [0144] The location tracking, updated estimates and providing of information regarding current location of the shipment may be provided by using one or more computing devices to store the information in one or more databases, and to use the information to calculate the updated arrival estimates. This allows recipients of the information to obtain the information without the need for manual queries and permits unattended updates of information and estimates. The computing devices are able to provide an on-line indication of last location information, and information to display the last location information and an estimate of a current location as map data.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Jones in the systems of Raptopoulos et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Raptopoulos et al discloses:

monitoring a status of the particular UAV during execution of the task, ([0014]; a vehicle tracking module that provides the current location of an unmanned aerial vehicle; a package tracking module providing the current location of the package on the delivery path);

As per claim 13, this claim recites features similar to those disclosed in independent claim 7, and is therefore rejected for similar reasons. 

In addition, Raptopoulos et al discloses:

one or more zones, each zone of the one or more zones having a status indicative of at least one of a number of UAVs flying in the zone and a number of UAVs parked in the zone; one or more docking stations positioned within the one or more zones, ([0008] In certain embodiments, the delivery system comprises one or more unmanned delivery vehicles configured for autonomous navigation, a plurality of ground stations configured to communicate with the one or more unmanned delivery vehicles and provide location information to the one or more unmanned delivery vehicles to aid in locating a ground station location and a processor configured to identify a route from a first of the plurality of ground stations to a second of the plurality of ground stations based on geographic data and providing the route to the one or more unmanned delivery vehicles for use in the autonomous navigation from the first to the second ground station. In an embodiment, the one or more unmanned delivery vehicles are aerial vehicles. In some embodiments the aerial vehicles comprise a fixed wing and one or more rotors.)

each docking station configured to convey power to an UAV positioned thereon, ([0065] Another component of the disclosed delivery system is a ground station. FIG. 1 shows a delivery system with two ground stations, 120 and 130. Ground stations are locations that act as routers or route waypoints for the delivery system. The ground stations can be hardware or a combination of hardware and software. They can also supply the power for the system, including the UAVs and/or the logistics system);

and at least one controller, ([0136] The various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein can be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general purpose processor can be a microprocessor, but in the alternative, the processor can be any conventional processor, controller, microcontroller, or state machine.

configured to:

determine a task cost with respect to accomplishment of a task by a UAV within a particular zone, the determining of the task cost including determining a number of available docking stations within the particular zone, and a number of unmanned aerial vehicles flying within the particular zone, ([0079] The ground station shown in FIG. 3A can have a UAV entry location 320. The UAV entry location can provide a known landing spot for a UAV. The entry location 320 can be sized to fit a variety of UAVs. For example, a delivery system may include different sized UAVs for a number of reasons, including differing capacity, flight distance, speed, power consumption, altitude capability, cost, or similar reasons. The vehicle entry location 320 therefore can accommodate vehicles of different sizes. The vehicle entry location 320 can also be positioned to reduce the possibility of collision between a UAV and a user of the system 350 or other obstructions. As shown in the ground station of FIG. 3A, the entry location 320 can be arranged such that it is physically above the head or reach of a human user 350. The entry location 320 is also located on the side of the ground station relative to the location of the user interface, further reducing the likelihood of a collision between a person and a UAV. The entry location 320 can also serve as a location for the ground station to remove the battery and/or package from the UAV.; [0126] The cost of such a delivery system can depend on factors such as, for example, the cost of the UAVs, the costs of UAV maintenance, the lifespan of the UAVs, the ground station cost, the cost of ground station maintenance, the lifespan of the ground stations, and the cost of a logistics system. For example, certain assumptions can be made to determine a projected cost of the delivery system. In an embodiment, the average vehicle life is 3 years, with a maintenance cost of $100 per year. In an embodiment, the vehicle cost is approximately $3,000. In an embodiment, the average ground station life is 3 years, with a maintenance cost of $100 per year. In an embodiment, the ground station cost is approximately $3,000. In the Los Angeles example, the area covered is 2,500 square kilometers. A network could be developed with approximately 2,150 UAVs and 2,000 ground stations. In an embodiment, there are 2,144 vehicles and 1,925 ground stations. This results in approximately 1.11 UAVs per station. In an embodiment, the vehicle range is approximately 5 km. If the average shipment distance is 10 km, the vehicles could average approximately 2 hops per shipment. Assuming the UAV must fly these two hops per shipment, an approximate costs for the shipment could be $0.50.

select a particular UAV to complete the task based on the task cost in which the particular UAV is selected in response to a determination that the particular UAV is capable of accomplishing the task according to a determined effect of accomplishment of the task within the particular zone by the particular UAV on the number of available docking stations within the particular zone and on the number of unmanned aerial vehicles flying within the particular zone, (([0036] An unmanned aerial vehicle 110 is selected for the flight and picks up the package and a battery from the ground station 120.); [0124] The logistics system and network can then determine a UAV suitable for the mission and plan a flight path. The selected UAV can execute the flight plan, either delivering a package to the location without a ground station or flying to the location to pick up a package.);

assign, based on an operating velocity of the particular UAV, a particular altitude plane for the particular UAV to travel in while travelling along the determined delivery route, (assigning…a particular altitude plane for the particular UAV to travel in while travelling along the determined delivery route, ([0063] The UAV can be designed to fly at altitudes of up to 10,000 feet, and be optimized to fly at lower altitudes, such as 1,000 feet. The UAVs can operate in segregated airspace, generally below an altitude of 400 ft. and not near airports or helipads.); and

communicating a control signal to the particular UAV in which the control signal directs performance of the task by the particular UAV, ([0070] The ground station can also assist in the guidance and maintenance of UAVs. The ground station can provide guidance information in multiple ways.  The ground station can be a known location for the UAVs, for example, through a GPS waypoint or with a known latitude and longitude. The ground station can also optionally include information that can help guide the UAV to its location. In an embodiment, the ground station provides signals to the UAV to help guide a UAV it its location. For example, the ground station can include one or more beacons that provide data about its location. The location data can be more accurate than what is provided by GPS or by stored coordinates. For example, the ground station can provide an ultra-wide band beacon that help guide a UAV to a precise landing position. The ground station can be equipped with a sensor suite to control the landing or take-off of the UAV. The ground station can also include other positioning aids, such as radio frequency location methods, including time difference of arrival, or simpler aids such as patterns provided on a landing pad. The ground station can also optionally include WiFi positioning system, an address, or other locator to help identify its geolocation. The sensors can assist with geographic information systems, mapping displays, radiolocation technologies, direction finding, or provide other suitable positioning information or location based services. The ground station can also include cameras to assist with the control of the UAV.).

Raptopoulos et al does not disclose the following limitations, however, Beard et al discloses:

communicating a control signal according to the determined delivery route within [an] altitude plane (Description Paragraph - DETX (12): "The intelligent camera system 100 may include one or more peripheral ports 106 configured to connect the system 100 physically and operatively to a peripheral device. Referring to FIGS. 2A and 2B, a peripheral device 110 compatible with the intelligent camera system 100 may include an unmanned aerial vehicle (UAV) 110a. The UAV 110a may be a quadcopter, hexacopter, octocopter, or other multi-rotor vehicle including one or more rotors 112, the rotors powered by onboard motors (not shown) to rotate at variable rotor speeds. By manipulating the various rotational speeds of the rotors 112, the control system of the UAV 110a (and, by extension, a manual or remote operator of the UAV 110a) may control the altitude, velocity, heading, or rotational orientation".

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Beard et al in the systems of Raptopoulos et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Raptopoulos et al discloses:

wherein at least one of a docking station of the one or more docking stations and the particular UAV is privately owned by a service provider, ([0008] In certain embodiments, the delivery system comprises one or more unmanned delivery vehicles configured for autonomous navigation, a plurality of ground stations configured to communicate with the one or more unmanned delivery vehicles and provide location information to the one or more unmanned delivery vehicles to aid in locating a ground station location and a processor configured to identify a route from a first of the plurality of ground stations to a second of the plurality of ground stations based on geographic data and providing the route to the one or more unmanned delivery vehicles for use in the autonomous navigation from the first to the second ground station. In an embodiment, the one or more unmanned delivery vehicles are aerial vehicles. In some embodiments the aerial vehicles comprise a fixed wing and one or more rotors).

As per claim 15, Raptopoulos et al discloses:

wherein the at least one controller is further configured to match one or more elements of the task with the service provider.

As per claim 16, Raptopoulos et al does not disclose the following:

wherein the one or more docking stations include at least one of a power supply, a wireless charger, a communication module, a control module, and a camera.

However, Jones et al discloses in the abstract: "Candidate service interest is used to match the transportation service provider to the specified demand for transportation services."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Jones in the systems of Raptopoulos et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Raptopoulos et al discloses:

wherein at least one zone of the one or more zone includes a dedicated controller of the at least one controller, ([0098] The logistics system and network can optionally include a control room. The control room can be used to oversee a delivery system or portions of a delivery system. The control room, for example, can allow a remote pilot to fly a UAV. The control room can also permit user selection of an area of the network to be monitored or suspended).

As per claim 18, Raptopoulos et al discloses:

wherein a dedicated controller of one zone of the one or more zones is configured to hand over control of the selected UAV to a dedicated controller of another zone of the one or more zones, ([0112]

The logistics system and network 400 can also include a node control module 458. The node control module 458 can be centralized, distributed, or both. For example, the node control 458 can be provided for an individual ground station. The node control 458 can also control a group of ground stations that are associated in some way. For example, the ground stations can be associated geographically, by UAV routes, by delivery network, or other suitable associations. The node control module 458 can provide the ability to activate or deactivate nodes of the delivery system. In an embodiment, node control module 458 provides for deactivation of a node based on weather conditions. In an embodiment, node control module 458 provides for deactivation of a node base on reliability concerns).

As per claim 19, Raptopoulos et al discloses:

wherein the task comprises at least one of a delivery task and a surveillance task, (abstract, delivery system).

As per claim 20, Raptopoulos et al discloses:

wherein the one or more docking stations are one of positioned on a roof top, positioned in a warehouse, coupled to a power pole, and coupled to a street light, ([0082] The ground stations can also be integrated into warehouses or dispatch centers and manned or unmanned package pickup locations).

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. 
With regard to the 103 rejection, Applicant argues that the cited references alone and in combination fail to teach every element of the claims as currently recited.  Specifically, Applicant argues that amended claims 7 and 13 recite:
assigning [or assign], based on an operating velocity of the particular UAV with respect to a flying speed of the particular UAV, a particular altitude plane for the particular UAV to travel in while travelling along the determined delivery route; and
communicating [or communicate] a control signal to the particular UAV in which the control signal directs performance of the task by the particular UAV to deliver the package to the delivery destination according to the determined delivery route within the particular altitude plane.
However, Examiner respectfully disagrees.  As now recited above in the Office action, Examiner has cited [0079] of Raptopoulos et al which shows “a delivery system may include different sized UAVs for a number of reasons, including differing capacity, flight distance, speed).  In addition, Examiner has also cited Beard.  Beard discloses in the (Brief Summary Text - BSTX (13): “The peripheral instructions may include adjusting a position, altitude, rotational orientation, heading, or velocity of the UAV by adjusting one or more rotor speeds.").  As already described above in the Office action, Examiner interprets the flying speed of the present invention as being analogous to the velocity of the UAV of Beard since velocity is the speed of a moving object.  As defined by dictionary.com the velocity is the “rapidity of motion or operation; swiftness; speed”).
	With regard to the determined delivery route within the particular altitude plane, Examiner has cited Raptopoulos as shown above in the Office Action.  Specifically, [0063] of Raptopoulos shows “The UAV can be designed to fly at altitudes of up to 10,000 feet, and be optimized to fly at lower altitudes, such as 1,000 feet. The UAVs can operate in segregated airspace, generally below an altitude of 400 ft. and not near airports or helipads”.  In this case, Examiner interprets that since Raptopoulos discloses the design of the UAV  to include at different altitudes, and optimized to fly at a lower altitude specifically in a segregated air space, or and not near airports or helipads, this approach is analogous to determining a route within a particular altitude plane.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 17, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628